       Case 4:20-mc-80102-DMR Document 8 Filed 06/11/20 Page 1 of 6




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Hayward Property, L.L.C.,

                       Plaintiff,     Case No. 20-50286

v.                                    Judith E. Levy
                                      United States District Judge
Commonwealth Land Title
Insurance Company,                    Mag. Judge R. Steven Whalen

                       Defendant.

________________________________/

                ORDER TRANSFERRING CASE [1]

     This case is a discovery dispute arising out of litigation in the

Northern District of California, assigned to the Honorable Saundra

Brown Armstrong. Hayward Property, LLC v. Commonwealth Land Title

Ins. Co., Case No. 17-cv-06177 (N.D. Cal.). On February 20, 2020,

Defendant Commonwealth Land Title Insurance Company filed an

initiating motion to compel further discovery. (ECF No. 1.) Defendant

requests an order compelling the production of all documents responsive

to Defendant’s subpoenas and allowing for the continuance of the
       Case 4:20-mc-80102-DMR Document 8 Filed 06/11/20 Page 2 of 6




depositions of attorneys Richard Sundquist and Mark Shapiro. (Id. at

PageID.27.)

     The Court did not issue the subpoenas in the underlying title

insurance dispute. Pursuant to Federal Rule of Civil Procedure 45(f),

“[w]hen the court where compliance is required did not issue the

subpoena, it may transfer a motion under this rule to the issuing court if

the person subject to the subpoena consents or if the court finds

exceptional circumstances.” Because judicial efficiency and consistency

constitute exceptional circumstances warranting transfer of this case, the

Court transfers the case to the Northern District of California.

     Consent

     On June 3, 2020, the Court asked the parties whether the parties

and attorneys Sundquist and Shapiro consented to the transfer of this

case to the Northern District of California. On June 4, 2020, counsel for

Plaintiff informed the Court by email that Plaintiff and attorney Shapiro

consented to transfer but that attorney Sundquist did not consent.

Counsel for Defendant contested whether attorney Sundquist’s consent

was necessary, noting that attorney Sundquist will be unable to appear

in this case to argue for or against the relief requested. However, because


                                    2
       Case 4:20-mc-80102-DMR Document 8 Filed 06/11/20 Page 3 of 6




Federal Rule of Civil Procedure 45(f) considers the consent of the person

subject to a subpoena, attorney Sundquist’s failure to consent bars the

Court from justifying a transfer on consent grounds.

     Exceptional Circumstances

     Nonetheless, the Court finds that exceptional circumstances

warrant transfer of the case to the Northern District of California. As the

Advisory Committee Notes to Federal Rule of Civil Procedure 45(f)

explain, “In some circumstances, . . . transfer may be warranted in order

to avoid disrupting the issuing court's management of the underlying

litigation, as when that court has already ruled on issues presented by

the motion or the same issues are likely to arise in discovery in many

districts.” Both circumstances exist here. Because the Northern District

of California has referred all discovery disputes to a United States

Magistrate Judge and the merits of Defendant’s initiating motion overlap

significantly with the merits of the underlying litigation, the principles

of judicial efficiency and consistency support transfer.

     All discovery disputes in this case, including a dispute arising out

of an initiating motion like the one here, are currently in front of a United

States Magistrate Judge in the Northern District of California. On May


                                     3
       Case 4:20-mc-80102-DMR Document 8 Filed 06/11/20 Page 4 of 6




28, 2020, Judge Armstrong referred all discovery disputes to a United

States Magistrate Judge. Hayward Property, LLC v. Commonwealth

Land Title Ins. Co., Case No. 17-cv-06177 (N.D. Cal. May 28, 2020), ECF

No. 95. On February 20, 2020, Plaintiff initiated a case in the Southern

District of California seeking to quash or limit Defendant’s deposition

subpoenas to two individuals. Hayward Property, LLC v. Commonwealth

Land Title Ins. Co., Case No. 20-03457 (S.D. Cal. Feb. 20, 2020), ECF No.

1. On May 8, 2020, the court transferred the Plaintiff’s initiating motion

to the issuing court, the Northern District of California. Id., ECF No. 8.

On May 29, 2020, the Honorable Saundra Brown Armstrong referred

Plaintiff’s motion to a United States Magistrate Judge. Id., ECF No. 13.

Because all other disputes are consolidated in the Northern District of

California in front of a United States Magistrate Judge, judicial efficiency

counsels in favor of transferring this case.

     The merits of Defendant’s motion overlap significantly with the

merits of the underlying litigation. Defendant argues that Plaintiff’s

allegations and assertions in Plaintiff’s complaint and answers to

interrogatories demonstrate that Plaintiff has waived privilege. (ECF No.

1, PageID.23.) Indeed, Defendant claims that “[i]f Hayward persists in


                                     4
       Case 4:20-mc-80102-DMR Document 8 Filed 06/11/20 Page 5 of 6




asserting privilege over these documents, the complaint in the California

Action must be dismissed in its entirety.” Id. (citing Fremont Indemnity

Co. v. Sup. Ct., 137 Cal. App. 3d 554, 557 (1982). Plaintiff argues that the

issuing court has already rejected Defendant’s argument that the statute

of limitations bars Plaintiff’s claims. (ECF No. 6, PageID.247.) Because

this discovery dispute cannot be easily severed from the merits of the

underlying litigation, judicial consistency requires the transfer of this

case to the issuing court.

     The Court is mindful that the Advisory Committee notes recognize

that that “the prime concern should be avoiding burdens on local

nonparties subject to subpoenas.” Advisory Committee Notes, Fed. R.

Civ. Proc. 45. Due to the COVID-19 pandemic, courts across the country,

including those in the Eastern District of Michigan, have moved to video

teleconference for handling civil disputes, and parties are relying on

video teleconference for depositions. The Advisory Committee Notes

themselves suggest that “[i]f the motion is transferred, judges are

encouraged to permit telecommunications methods to minimalize the

burden a transfer imposes on nonparties.” Id. These practices are already




                                     5
       Case 4:20-mc-80102-DMR Document 8 Filed 06/11/20 Page 6 of 6




widely in place. Therefore, the Court does not anticipate that transfer

will create any practical difficulties for any party or nonparty.

     The Court finds that the procedural history of the underlying

litigation—in particular, the consolidation of all discovery disputes in

front of a United States Magistrate Judge and the transfer of a similar

motion to the issuing court—and the overlap between the parties’

arguments in this discovery dispute and the merits of the underlying case

constitute exceptional circumstances justifying transfer.

     Accordingly, the Court TRANSFERS this case to the Northern

District of California.

     IT IS SO ORDERED.

Dated: June 11, 2020                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 11, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     6
